                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JEFFERY RHOADES                                                                        PLAINTIFF

v.                               Case No. 4:19-cv-00789-KGB

LEE MOORE, Circuit Judge,
Dyersburg, Tennessee, et al.                                                        DEFENDANTS


                                             ORDER

       Plaintiff Jeffery Rhoades filed in this Court a pro se complaint alleging 42 U.S.C. § 1983

claims (Dkt. No. 2). However, from the facts alleged and the defendants named, it appears that

venue properly lies in the Western District of Tennessee. See 28 U.S.C. §1391(b). Accordingly,

the Court finds that the interests of justice would best be served by transferring this case to the

United States District Court for the Western District of Tennessee. See 28 U.S.C. § 1406(a).

       It is therefore ordered that the Clerk of the Court is directed to transfer Mr. Rhoades’ entire

case file to the United States District Court for the Western District of Tennessee after reasonable

delay. See In re Nine Mile Ltd., 673 F.2d 242, 243 (8th Cir. 1982).

       It is so ordered this 12th day of November, 2019.



                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
